                                    Case 19-13816-LMI                        Doc 36         Filed 04/16/19           Page 1 of 34




 Fill in this information to identify the case:

 Debtor name         Super Brite Screw Corp.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)         19-13816-BKC-LMI
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration    Statement of Financial Affairs

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 16, 2019                          X /s/ Felix O. Infiesta
                                                                       Signature of individual signing on behalf of debtor

                                                                       Felix O. Infiesta
                                                                       Printed name

                                                                       President/Treasurer/Secretary/Director
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                           Case 19-13816-LMI                                   Doc 36                Filed 04/16/19                         Page 2 of 34
 Fill in this information to identify the case:

 Debtor name            Super Brite Screw Corp.

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)               19-13816-BKC-LMI
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           169,476.60

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           169,476.60


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        2,001,889.15


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           663,241.87


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           2,665,131.02




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                    Case 19-13816-LMI                   Doc 36      Filed 04/16/19          Page 3 of 34
 Fill in this information to identify the case:

 Debtor name         Super Brite Screw Corp.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)         19-13816-BKC-LMI
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    Bank of America, N.A.
                    Business Advantage Checking
           3.1.     Relationship Rewards Platinum Acct                      Checking                        4168                                       $652.70


                    Professional Bank
                    Professional Plus Business Checking
           3.2.     Acct                                                    Checking                        2905                                         $20.58



                    Professional Bank
           3.3.     Professional Business Checking Acct                     Checking                        0094                                             $0.62



                    Professional Bank
           3.4.     Professional Business Checking Acct                     Checking                        7801                                             $1.10



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $675.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                    Case 19-13816-LMI                   Doc 36         Filed 04/16/19            Page 4 of 34

 Debtor           Super Brite Screw Corp.                                                         Case number (If known) 19-13816-BKC-LMI
                  Name



 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit
                    Held by Debtor's former landlord, SRA / Copans Commerce Depot, L.P. (security
           7.1.     deposit - $16,500.00)                                                                                                    $16,500.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment
                    Held by Debtor's former landlord, SRA / Copans Commerce Depot, L.P. (prepaid rent -
           8.1.     $9,815.72)                                                                                                                 $9,815.72




 9.        Total of Part 2.                                                                                                              $26,315.72
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


           11b. Over 90 days old:                               152,331.66   -                           30,000.00 =....                    $122,331.66
                                              face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                             $122,331.66
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of         Valuation method used   Current value of
                                                      physical inventory         debtor's interest         for current value       debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Screws, bolts, and nuts                    12/31/2017                           Unknown         Liquidation                         Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                    Case 19-13816-LMI                      Doc 36       Filed 04/16/19      Page 5 of 34

 Debtor         Super Brite Screw Corp.                                                          Case number (If known) 19-13816-BKC-LMI
                Name


 23.       Total of Part 5.                                                                                                                  $0.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                      Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of     Valuation method used    Current value of
                                                                                 debtor's interest     for current value        debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Misc. desks and chairs - $500.00                                                    $0.00   Liquidation                            $500.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computers, printers, and telephone system -
           $3,000.00                                                                           $0.00   Liquidation                          $3,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                $3,500.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                    Case 19-13816-LMI                    Doc 36     Filed 04/16/19        Page 6 of 34

 Debtor         Super Brite Screw Corp.                                                       Case number (If known) 19-13816-BKC-LMI
                Name

46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     1992 Isuzu Boxtruck
                     (VIN: JALH6A1UXN3100216)
                     (The mileage is in excess of 200,000
                     miles.)                                                           Unknown       Liquidation                          Unknown



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           3 forklifts - $9,000.00                                                     Unknown       Liquidation                          $9,000.00



 51.       Total of Part 8.                                                                                                           $9,000.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                                    Case 19-13816-LMI                   Doc 36      Filed 04/16/19           Page 7 of 34

 Debtor         Super Brite Screw Corp.                                                       Case number (If known) 19-13816-BKC-LMI
                Name

            55.1.    Lease Agreement for
                     the real property
                     located at 1301 W
                     Copans Rd, Building
                     C # 7, 8, and 9,
                     Pompano Beach, FL
                     33064.
                     Debtor was the
                     Lessee under the
                     lease.
                     The term of the lease
                     was 12/15/2015 -
                     6/30/2021.
                     The current monthly
                     rent was $9,815.72.
                     Debtor was evicted
                     from said property on
                     or about 1/24/2019.                  Former tenant                     $0.00      N/A                                       $0.00




 56.        Total of Part 9.                                                                                                                  $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used   Current value of
                                                                              debtor's interest        for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            www.superbrite-screw.com                                                        $0.00      Liquidation                         Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Customer list is on the computer Debtor no
            longer has possession of.                                                  Unknown         Liquidation                         Unknown



 64.        Other intangibles, or intellectual property

 65.        Goodwill




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                    Case 19-13816-LMI                   Doc 36      Filed 04/16/19        Page 8 of 34

 Debtor         Super Brite Screw Corp.                                                      Case number (If known) 19-13816-BKC-LMI
                Name


 66.        Total of Part 10.                                                                                                              $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
              No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                            Current value of
                                                                                                                            debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

            Unused net operating loss                                                          Tax year 2018                            Unknown



 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership
            Final Judgment obtained against All Miami Hurricane
            Corp. and Felix Cano in Miami-Dade County Small
            Claims case number 16-000233 SP 21 (HI01) on 3/1/2017
            in the amount of $2,982.10.                                                                                                 $2,982.10


            Default Final Judgment obtained against Atlantic &
            Pacific Maritime Services, Inc. in Miami-Dade County
            Small Claims case number 11-001076 SP 21 (HI01) on
            4/18/2011 in the amount of $3,363.92.                                                                                       $3,363.92




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                    Case 19-13816-LMI                   Doc 36      Filed 04/16/19        Page 9 of 34

 Debtor         Super Brite Screw Corp.                                                      Case number (If known) 19-13816-BKC-LMI
                Name

           Default Final Judgment obtained against Peter J. Basso
           in Miami-Dade County Small Claims case number
           09-001076 SP 21 (HI01) on 9/24/2009 in the amount of
           $590.00.                                                                                                                       $590.00


           Final Judgment obtained against Owen International Inc
           in Miami-Dade County Small Claims case number
           01-009349 SP 25 (CG03) on 11/16/2001 in the amount of
           $718.20.                                                                                                                       $718.20




 78.       Total of Part 11.                                                                                                           $7,654.22
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                      Case 19-13816-LMI                            Doc 36             Filed 04/16/19                 Page 10 of 34

 Debtor          Super Brite Screw Corp.                                                                             Case number (If known) 19-13816-BKC-LMI
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $675.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $26,315.72

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $122,331.66

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $3,500.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                        $9,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                    $7,654.22

 91. Total. Add lines 80 through 90 for each column                                                            $169,476.60           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $169,476.60




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                     Case 19-13816-LMI                     Doc 36            Filed 04/16/19         Page 11 of 34
 Fill in this information to identify the case:

 Debtor name         Super Brite Screw Corp.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)             19-13816-BKC-LMI
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Professional Bank                              Describe debtor's property that is subject to a lien                 $730,381.03               $169,476.60
       Creditor's Name                                All corporate assets and personal property of
                                                      the Debtor listed on Schedule B
       1567 San Remo Ave
       Coral Gables, FL 33146
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       11/12/2013                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       428X
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Tri-Star Trading Co.                           Describe debtor's property that is subject to a lien               $1,271,508.12               $169,476.60
       Creditor's Name                                All of Debtor's personal property listed on
       c/o The Levey Law Firm,                        Schedule B
       P.A.
       1688 Meridian Ave # 900
       Miami Beach, FL 33139
       Creditor's mailing address                     Describe the lien
                                                      Judgment Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       11/6/2017                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       N/A
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case 19-13816-LMI                    Doc 36       Filed 04/16/19              Page 12 of 34
 Debtor       Super Brite Screw Corp.                                                            Case number (if know)         19-13816-BKC-LMI
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




                                                                                                                         $2,001,889.1
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    5

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Professional Bank
        c/o Levine Kellogg Lehman et al                                                                   Line   2.1                                   428X
        201 S Biscayne Blvd
        22nd Floor
        Miami, FL 33131




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                   Case 19-13816-LMI                     Doc 36          Filed 04/16/19                 Page 13 of 34
 Fill in this information to identify the case:

 Debtor name         Super Brite Screw Corp.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)           19-13816-BKC-LMI
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $18,437.96
           A Tarler Inc                                                         Contingent
                                                                                Unliquidated
           Date(s) debt was incurred  10/1/2017 - 10/11/2018                    Disputed
           Last 4 digits of account number N/A                               Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $351.20
           Acco                                                                 Contingent
                                                                                Unliquidated
           Date(s) debt was incurred  3/6/2018                                  Disputed
           Last 4 digits of account number N/A                               Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,118.77
           Action Cargo Transport Inc.                                          Contingent
                                                                                Unliquidated
           Date(s) debt was incurred  6/25/2015 - 10/23/2018                    Disputed
           Last 4 digits of account number N/A                               Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $2,601.93
           All Tool & Fasteners Inc                                             Contingent
                                                                                Unliquidated
           Date(s) debt was incurred  9/1/2018 - 12/5/2018                      Disputed
           Last 4 digits of account number N/A                               Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                         29982                                            Best Case Bankruptcy
                                   Case 19-13816-LMI                     Doc 36          Filed 04/16/19                 Page 14 of 34
 Debtor       Super Brite Screw Corp.                                                                 Case number (if known)            19-13816-BKC-LMI
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          Ally                                                                  Contingent
          POB 380903                                                            Unliquidated
          Bloomington, MN 55438-0903                                            Disputed
          Date(s) debt was incurred 3/9/2019
                                                                                             potential deficiency following repossession and sale
                                                                             Basis for the claim:
          Last 4 digits of account number 9271                               of 2017 Ford Transit Van (VIN: 1FTYR1CMXHKB37010)
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $47,467.69
          American Management Services, Inc.                                    Contingent
          8250 Exchange Dr # 132                                                Unliquidated
          Orlando, FL 32809                                                     Disputed
          Date(s) debt was incurred 10/31/2018 - 1/14/2019
                                                                             Basis for the claim:    unpaid management services
          Last 4 digits of account number 7379
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $62.60
          ASP                                                                   Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  5/15/2018                                  Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $43,479.71
          Black & Decker (U.S.) Inc.                                            Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  3/1/2018 - 5/10/2018                       Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $86,807.51
          Brighton Best International
          c/o The Receivable Management Services                                Contingent
          LLC                                                                   Unliquidated
          2001 6 Ave # 2200                                                     Disputed
          Seattle, WA 98121
                                                                             Basis for the claim:    trade debt
          Date(s) debt was incurred 4/17/2018 - 11/15/2018
          Last 4 digits of account number 037G                               Is the claim subject to offset?     No       Yes


 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,999.86
          Captain Fasteners                                                     Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  5/2/2018 - 12/5/2018                       Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $268.94
          Central Transport Int'l Inc                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  9/12/2018 - 11/1/2018                      Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                   Case 19-13816-LMI                     Doc 36          Filed 04/16/19                 Page 15 of 34
 Debtor       Super Brite Screw Corp.                                                                 Case number (if known)            19-13816-BKC-LMI
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $117.20
          Chas O Larson Company                                                 Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  7/10/2018                                  Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $63,164.48
          Citibank, N.A.                                                        Contingent
          Citibusiness Card                                                     Unliquidated
          POB 9001037                                                           Disputed
          Louisville, KY 40290-1037
                                                                             Basis for the claim:    business credit card purchases
          Date(s) debt was incurred 6/1/2018 - 3/4/2019
          Last 4 digits of account number 3967                               Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,829.10
          Citibank, N.A.                                                        Contingent
          ExxonMobil                                                            Unliquidated
          POB 78001                                                             Disputed
          Phoenix, AZ 85062-8001
                                                                             Basis for the claim:    unpaid gas bills
          Date(s) debt was incurred 9/1/2018 - 12/31/2018
          Last 4 digits of account number 1496                               Is the claim subject to offset?     No       Yes


 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $393.76
          Comcast                                                               Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  9/19/2018                                  Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    unpaid utilities bill
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,480.00
          Continental Abrasives                                                 Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  4/2/2018                                   Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,487.19
          Dell Business Credit                                                  Contingent
          Payment Processing Center                                             Unliquidated
          POB 5275                                                              Disputed
          Carol Stream, IL 60197-5275
                                                                             Basis for the claim:    unpaid business credit line
          Date(s) debt was incurred 1/1/2017 - 3/1/2019
          Last 4 digits of account number 7702                               Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $61.83
          Department of Water & Sewer                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  9/13/2018                                  Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    unpaid utilities bill
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                   Case 19-13816-LMI                     Doc 36          Filed 04/16/19                 Page 16 of 34
 Debtor       Super Brite Screw Corp.                                                                 Case number (if known)            19-13816-BKC-LMI
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,792.10
          Drill America                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  5/30/2018 - 11/17/2018                     Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,740.00
          Dynacast                                                              Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  9/30/2018                                  Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,183.85
          Eastern Screw Co Inc                                                  Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  9/14/2018                                  Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,515.21
          Elite Sales, Inc                                                      Contingent
          9445 SW 40 St                                                         Unliquidated
          2nd Floor                                                             Disputed
          Miami, FL 33165
                                                                             Basis for the claim:    unpaid Final Judgment After Default
          Date(s) debt was incurred  3/6/2019
          Last 4 digits of account number N/A                                Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,328.64
          Fasteners Direct                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  1/22/2018 - 2/5/2018                       Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $33.03
          Federal Express (PR)                                                  Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  5/22/2018                                  Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    unpaid delivery bill
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $159.62
          Fit Fasteners LLC                                                     Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  11/17/2014 - 9/30/2018                     Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                   Case 19-13816-LMI                     Doc 36          Filed 04/16/19                 Page 17 of 34
 Debtor       Super Brite Screw Corp.                                                                 Case number (if known)            19-13816-BKC-LMI
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,429.71
          Florida Power & Light Company                                         Contingent
          General Mail Facility                                                 Unliquidated
          Miami, FL 33188-0001                                                  Disputed
          Date(s) debt was incurred 11/1/2018 - 11/17/2018
                                                                             Basis for the claim:    unpaid utilities bills
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          Ford Motor Credit Company                                             Contingent
          POB 31111                                                             Unliquidated
          Tampa, FL 33631                                                       Disputed
          Date(s) debt was incurred 1/29/2019
                                                                                             potential deficiency following repossession and sale
                                                                             Basis for the claim:
          Last 4 digits of account number 2916                               of 2015 Ford T250 (VIN: 1FTNR2CM4FKB04171)
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,102.79
          Freud America, Inc.                                                   Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/1/2017 - 2/8/2018                       Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $30,000.00
          Galaxy Fasteners                                                      Contingent
          101 Telmore Rd                                                        Unliquidated
          East Greenwich, RI 02818                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number       N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,093.30
          Hardfer Inc                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  6/28/2018 - 10/18/2018                     Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,996.59
          Hawk Fasteners                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  8/8/2018 - 8/15/2018                       Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $194.49
          Hindley Manufacturing Co                                              Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  3/7/2018 - 4/4/2018                        Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                   Case 19-13816-LMI                     Doc 36          Filed 04/16/19                 Page 18 of 34
 Debtor       Super Brite Screw Corp.                                                                 Case number (if known)            19-13816-BKC-LMI
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,847.04
          Hydra Sponge Co., Inc.                                                Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  4/1/2017                                   Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $8,909.93
          ISC                                                                   Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  4/1/2018 - 11/29/2018                      Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $5,200.00
          Inter'l Fasteners Inc                                                 Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  5/23/2018 - 8/31/2018                      Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $6,377.50
          Intercorp                                                             Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  10/15/2014 - 10/17/2018                    Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,144.60
          International Fasteners                                               Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  8/30/2018 - 10/12/2018                     Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,536.84
          Intertek Industrial Corp.                                             Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  7/25/2018 - 10/8/2018                      Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,415.91
          Jobsite                                                               Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  9/11/2018 - 10/30/2018                     Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 6 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                   Case 19-13816-LMI                     Doc 36          Filed 04/16/19                 Page 19 of 34
 Debtor       Super Brite Screw Corp.                                                                 Case number (if known)            19-13816-BKC-LMI
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $880.93
          Kanebridge Corp                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  4/17/2018 - 11/1/2018                      Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,473.82
          Lindstrom Metric Inc                                                  Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  8/30/2018 - 10/16/2018                     Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $40,932.55
          Marine Fasteners                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  3/14/2018 - 5/24/2018                      Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $800.00
          Mister Key Corporation                                                Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  8/30/2018                                  Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $393.86
          Nationwide                                                            Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  5/10/2017 - 10/4/2018                      Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,024.32
          NBS Corp                                                              Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  6/21/2018 - 11/27/2018                     Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,248.32
          Nelson Stud Welding, Inc.                                             Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  10/5/2018                                  Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                   Case 19-13816-LMI                     Doc 36          Filed 04/16/19                 Page 20 of 34
 Debtor       Super Brite Screw Corp.                                                                 Case number (if known)            19-13816-BKC-LMI
              Name

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $18,677.95
          Nova Fasteners Co Inc                                                 Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  5/1/2018 - 9/1/2018                        Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $718.42
          Ocasa Logistics Solution                                              Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  9/30/2018 - 11/1/2018                      Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,607.05
          Office Depot Business Credit                                          Contingent
          Dept. 56 - 8407759042                                                 Unliquidated
          POB 78004                                                             Disputed
          Phoenix, AZ 85062-8004
                                                                             Basis for the claim:    business credit card purchases
          Date(s) debt was incurred 7/1/2018 - 1/13/2019
          Last 4 digits of account number 9042                               Is the claim subject to offset?     No       Yes


 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,726.05
          PCA Corrugated and Display, LLC                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  11/1/2018 - 1/4/2019                       Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,696.84
          Pearl Abrasive Company                                                Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  3/12/2018 - 9/1/2018                       Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,108.75
          PrimeSource Building Products, Inc.                                   Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  8/24/2018 - 11/3/2018                      Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,938.50
          Profast Corporation                                                   Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  9/18/2018 - 10/18/2018                     Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 8 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                   Case 19-13816-LMI                     Doc 36          Filed 04/16/19                 Page 21 of 34
 Debtor       Super Brite Screw Corp.                                                                 Case number (if known)            19-13816-BKC-LMI
              Name

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $191.21
          Puerto Rico Telephone                                                 Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  11/4/2018                                  Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    unpaid utilities bill
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $304.50
          Qualtool Inc.                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  10/23/2018                                 Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.33
          Redwood Industrial Co.                                                Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  1/15/2016                                  Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,254.88
          Southwire Company, LLC                                                Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  5/14/2018 - 7/25/2018                      Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $23,979.22
          Star Stainless Screw Company
          c/o Michael D. Baer, LLC                                              Contingent
          412 Cedar Ln                                                          Unliquidated
          2nd Floor W                                                           Disputed
          Teaneck, NJ 07666
                                                                             Basis for the claim:    trade debt
          Date(s) debt was incurred 4/4/2018 - 11/28/2018
          Last 4 digits of account number N/A                                Is the claim subject to offset?     No       Yes


 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $137,872.56
          Stelfast Fasteners Inc                                                Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  6/8/2018 - 11/9/2018                       Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $347.26
          Tortoise Fastener Co.                                                 Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  5/9/2018 - 7/21/2018                       Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                   Case 19-13816-LMI                     Doc 36          Filed 04/16/19                 Page 22 of 34
 Debtor       Super Brite Screw Corp.                                                                 Case number (if known)            19-13816-BKC-LMI
              Name

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,787.54
          Tru-Cut                                                               Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  8/6/2018 - 9/14/2018                       Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,469.93
          U.S. Customs and Border Protection                                    Contingent
          POB 979126                                                            Unliquidated
          St. Louis, MO 63197-9000
                                                                                Disputed
          Date(s) debt was incurred 11/2/2018
                                                                             Basis for the claim:    unpaid supplemental charge of duties, taxes, and
          Last 4 digits of account number 1292                               fees
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,442.84
          United Parcel Service                                                 Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  5/26/2018 - 11/10/2018                     Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $7,505.70
          Vertex Distribution                                                   Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  6/12/2018 - 7/30/2018                      Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $717.22
          Waste Management                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  11/1/2018                                  Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $10.00
          Western Wire Products Co                                              Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  5/3/2018                                   Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $6,311.48
          World Horizons                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  2/6/2018 - 11/14/2018                      Disputed
          Last 4 digits of account number N/A                                Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 10 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                   Case 19-13816-LMI                     Doc 36          Filed 04/16/19                   Page 23 of 34
 Debtor       Super Brite Screw Corp.                                                                 Case number (if known)            19-13816-BKC-LMI
              Name

 3.68      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $5,778.96
           XL Screw Corporation                                                 Contingent
           POB 800                                                              Unliquidated
           195 Schelter Rd                                                      Disputed
           Lincolnshire, IL 60069
                                                                             Basis for the claim:    unpaid trade debt
           Date(s) debt was incurred 6/12/2018 - 6/29/2018
           Last 4 digits of account number 728                               Is the claim subject to offset?         No    Yes


 3.69      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $1,910.00
           Yellow Woods                                                         Contingent
                                                                                Unliquidated
           Date(s) debt was incurred  5/3/2018 - 11/28/2018                     Disputed
           Last 4 digits of account number N/A                               Basis for the claim:    trade debt
                                                                             Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       Ally
           Payment Processing Center                                                                  Line     3.5                                  9271
           POB 78234
                                                                                                             Not listed. Explain
           Phoenix, AZ 85062-8234

 4.2       Citibank, N.A.
           POB 790046                                                                                 Line     3.13                                 3967
           St. Louis, MO 63179-0046
                                                                                                             Not listed. Explain

 4.3       Citibank, N.A.
           Citi Cards                                                                                 Line     3.13                                 3967
           POB 6077
                                                                                                             Not listed. Explain
           Sioux Falls, SD 57117-6077

 4.4       Elite Sales, Inc
           c/o Recor Rieber, P.A.                                                                     Line     3.22                                 N/A
           848 Brickell Ave # 1000
                                                                                                             Not listed. Explain
           Miami, FL 33131

 4.5       Ford Motor Credit Company
           POB 790072                                                                                 Line     3.27                                 2916
           St. Louis, MO 63179-0072
                                                                                                             Not listed. Explain

 4.6       U.S. Customs and Border Protection
           6650 Telecom Dr                                                                            Line     3.62                                 1292
           Indianapolis, IN 46278-9000
                                                                                                             Not listed. Explain

 4.7       XL Screw Corporation
           c/o Business Credit Management                                                             Line     3.68                                 728
           Association
                                                                                                             Not listed. Explain
           15755 W Rogers Dr # 200, POB 510157
           New Berlin, WI 53151-0157




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 11 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                   Case 19-13816-LMI                     Doc 36        Filed 04/16/19                Page 24 of 34
 Debtor       Super Brite Screw Corp.                                                             Case number (if known)          19-13816-BKC-LMI
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.8       XL Screw Corporation
           c/o Markowitz Ringel Trusty + Hartog                                                  Line     3.68                                 728
           9130 S Dadeland Blvd # 1800
                                                                                                        Not listed. Explain
           Miami, FL 33156


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                          0.00
 5b. Total claims from Part 2                                                                       5b.    +     $                    663,241.87

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                      663,241.87




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 12 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                   Case 19-13816-LMI                 Doc 36      Filed 04/16/19           Page 25 of 34
 Fill in this information to identify the case:

 Debtor name         Super Brite Screw Corp.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)         19-13816-BKC-LMI
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.        State what the contract or                   Lease of warehouse.
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                    Felix Infiesta
             List the contract number of any                                        7235 W 19 Ct
                   government contract                                              Hialeah, FL 33014




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                   Case 19-13816-LMI                 Doc 36   Filed 04/16/19            Page 26 of 34
 Fill in this information to identify the case:

 Debtor name         Super Brite Screw Corp.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)         19-13816-BKC-LMI
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Felix Infiesta                    7265 W 19 Ct                                      Professional Bank                  D   2.1
                                               Hialeah, FL 33014                                                                    E/F
                                                                                                                                    G




    2.2      Felix Infiesta                    7265 W 19 Ct                                      American                           D
                                               Hialeah, FL 33014                                 Management                         E/F       3.6
                                                                                                 Services, Inc.
                                                                                                                                    G




    2.3      Florida Business                  and U.S. Small Business Administration            Professional Bank                  D   2.1
             Development                       6801 Lake Worth Rd # 209                                                             E/F
             Corporation                       Lake Worth, FL 33467
                                                                                                                                    G




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                   Case 19-13816-LMI                     Doc 36          Filed 04/16/19             Page 27 of 34



 Fill in this information to identify the case:

 Debtor name         Super Brite Screw Corp.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)         19-13816-BKC-LMI
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $588,683.79
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $5,060,044.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $5,571,013.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                   Case 19-13816-LMI                      Doc 36         Filed 04/16/19             Page 28 of 34
 Debtor       Super Brite Screw Corp.                                                                   Case number (if known) 19-13816-BKC-LMI



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
    may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                   Value of property

       Tri-Star Trading Co.                                      Inventory, computer, and telephone                            3/1/2019                      Unknown
       c/o The Levey Law Firm, P.A.                              equipment
       1688 Meridian Ave # 900
       Miami Beach, FL 33139


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Elite Sales, Inc v. Super Brite                   Contract &                 Miami-Dade County Court                       Pending
               Screw Corp.                                       Indebtedness               73 W Flagler St                               On appeal
               19-001825 CC 05 (01)                                                         Miami, FL 33130
                                                                                                                                          Concluded


       7.2.    Tri-Star Trading Co. v. Super                     Contract &                 Miami-Dade County Circuit                     Pending
               Brite Screw Corp.                                 Indebtedness               Court                                         On appeal
               17-011943 CA 13                                                              73 W Flagler St
                                                                                                                                          Concluded
                                                                                            Miami, FL 33130

       7.3.    SRA/Copans Commerce                               Eviction                   Broward County Circuit                        Pending
               Depot, LP v. Super Brite                          Proceeding                 Court                                         On appeal
               Screw Corp.                                                                  201 SE 6 St
                                                                                                                                          Concluded
               19-000282 CACE 02                                                            Fort Lauderdale, FL 33301


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case 19-13816-LMI                       Doc 36          Filed 04/16/19               Page 29 of 34
 Debtor        Super Brite Screw Corp.                                                                      Case number (if known) 19-13816-BKC-LMI



           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                 Dates given                      Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                  Dates of loss       Value of property
       how the loss occurred                                                                                                                                lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       The company's accounting                                  $0.00                                                     9/21/2018                  Unknown
       software was hacked.

       A truck was involved in an                                Debtor received $13,979.07 from its                       6/30/2018                  Unknown
       accident and was engulfed in fire.                        insurance company, which included the
       It was a total loss.                                      loss of the truck and the inventory that
                                                                 was in the truck at the time of the
                                                                 accident.


 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates            Total amount or
                the transfer?                                                                                                                            value
                Address
       11.1.    Leiderman Shelomith
                Alexander +
                Somodevilla, PLLC
                2 S Biscayne Blvd # 2300                             $7,500.00 - attorney's fee
                Miami, FL 33131                                      $335.00 - filing fee                                      3/26/2019              $7,835.00

                Email or website address
                lsaslaw.com

                Who made the payment, if not debtor?
                Nancy Chavez



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                   Case 19-13816-LMI                       Doc 36        Filed 04/16/19             Page 30 of 34
 Debtor        Super Brite Screw Corp.                                                                   Case number (if known) 19-13816-BKC-LMI




           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     1301 W Copans Rd                                                                                          12/15/2015 - 1/24/2019
                 Building C # 7, 8, and 9
                 Pompano Beach, FL 33064

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                   Name, address, phone number, contact person's name
                   Does the debtor have a privacy policy about that information?
                      No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                   Case 19-13816-LMI                     Doc 36          Filed 04/16/19             Page 31 of 34
 Debtor      Super Brite Screw Corp.                                                                    Case number (if known) 19-13816-BKC-LMI




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                   Case 19-13816-LMI                     Doc 36          Filed 04/16/19             Page 32 of 34
 Debtor      Super Brite Screw Corp.                                                                    Case number (if known) 19-13816-BKC-LMI



            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Infiesta Accounting Services Inc                                                                                           2000 - present
                    13110 N Calusa Dr
                    Miami, FL 33186

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Preferred Accounting                                                                                                       1/1/2015 - present
                    7440 SW 50 Terr # 106
                    Miami, FL 33155
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.2.       Infiesta Accounting Services Inc                                                                                           1/1/2015 - present
                    13110 N Calusa Dr
                    Miami, FL 33186

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Tri-Star Trading Co.                                                                     This creditor levied on Debtor's assets and is
                    c/o The Levey Law Firm, P.A.                                                             in possession of a computer that contains the
                    1688 Meridian Ave # 900                                                                  company's books and records.
                    Miami Beach, FL 33139

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                   Case 19-13816-LMI                     Doc 36          Filed 04/16/19             Page 33 of 34
 Debtor      Super Brite Screw Corp.                                                                    Case number (if known) 19-13816-BKC-LMI



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.2.       Infiesta Accounting Services Inc                                                         A creditor levied on Debtor's assets and is in
                    13110 N Calusa Dr                                                                        possession of a computer that contains the
                    Miami, FL 33186                                                                          company's books and records.

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Professional Bank
                    1567 San Remo Ave
                    Coral Gables, FL 33146

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Ana Costales
       .                                                                                    12/31/2017               $2,953,863.97

                Name and address of the person who has possession of
                inventory records
                Preferred Accounting
                7440 SW 50 Terr # 106
                Miami, FL 33155


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Felix O. Infiesta                              7265 W 19 Ct                                        President/Treasurer/Secretary         100%
                                                      Hialeah, FL 33014                                   /Director

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Robert Infiesta                                7265 W 19 Ct                                        Vice President/Director               0%
                                                      Hialeah, FL 33014

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Maripili Infiesta                              7265 W 19 Ct                                        Director                              0%
                                                      Hialeah, FL 33014

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Nancy Chavez                                   7265 W 19 Ct                                        Director                              0%
                                                      Hialeah, FL 33014



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                   Case 19-13816-LMI                     Doc 36          Filed 04/16/19             Page 34 of 34
 Debtor      Super Brite Screw Corp.                                                                    Case number (if known) 19-13816-BKC-LMI




            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         April 16, 2019

 /s/ Felix O. Infiesta                                                  Felix O. Infiesta
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President/Treasurer/Secretary/Director

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
